DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 1-20 have been examined. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Erik Huestis on 04/19/2021.
Claims 1, 3, 11 and 13 have been amended as follows:
1. (Currently amended) A method comprising: 
receiving encrypted content at a receiver, the receiver having an associated plurality of sequence keys; 
receiving a sequence key block comprising link keys at [[a]] the receiver, the sequence key block being formulated to cryptographically revoke sequence keys associated with one or more traitorous receivers; 
selecting a first sequence key from the plurality of sequence keys; 
determining a first link key by applying the first sequence key to the sequence key block; 
traversing the sequence key block using the first link key and the remaining plurality of sequence keys, wherein traversing the sequence key block comprises: 
decrypting a first subset of the sequence key block using the first link key to obtain a second link key from the sequence key block, 
decrypting a second subset of the sequence key block with the second link key to obtain a third link key from the sequence key block, with which decryption of the sequence key block is repeated; and 
determining from the traversal that at least one of the remaining plurality of sequence keys has been revoked.

3. (Currently Amended) The method of claim 2, further comprising: identifying the receiver as traitorous based on all of the remaining plurality of sequence keys being revoked

11. (Currently amended) A computer program product for traitor tracing, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: 
receiving encrypted content at a receiver, the receiver having an associated plurality of sequence keys; 
receiving a sequence key block comprising link keys at [[a]] the receiver, the sequence key block being formulated to cryptographically revoke sequence keys associated with one or more traitorous receivers; 
selecting a first sequence key from the plurality of sequence keys; 
determining a first link key by applying the first sequence key to the sequence key block; 
traversing the sequence key block using the first link key and the remaining plurality of sequence keys, wherein traversing the sequence key block comprises: 
decrypting a first subset of the sequence key block using the first link key to obtain a second link key from the sequence key block, 
decrypting a second subset of the sequence key block with the second link key to obtain a third link key from the sequence key block, with which decryption of the sequence key block is repeated; and 
determining from the traversal that at least one of the remaining plurality of sequence keys has been revoked.

13. (Currently Amended) The computer program product of claim 12, the method further comprising: identifying the receiver as traitorous based on all of the remaining plurality of sequence keys being revoked.

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed on 12/02/2020, with respect to the double patenting rejection and rejection under 35 U.S.C 102 have been fully considered and are persuasive.  The examiner has vacated the double patenting rejection after reconsidering the double patenting rejection in light of the claim amendments that were filed with the AFCP on 12/02/2020. Examiner’s Note: The examiner also consulted Primary Examiner Thanhnga Truong regarding the double patenting rejection.
The claims of the parent application 11/230022, now U.S. patent number 9520993, are directed to determining a traitorous receiver based on – first, cryptographic testing of a first sequence key to determine that the first sequence key is compromised, the cryptographic testing involving applying the first sequence key to the sequence key block. Second, determining an additional sequence key is available and selecting a second sequence key by traversing the sequence key block, then determining that the second sequence key is also compromised based on cryptographic testing. Third, traversing the rest of the sequence key block to determine that there are no uncompromised sequence keys. Finally, determining that a link key is available and applying the first sequence key and the link key to the sequence key block to obtain a predetermined value that indicates whether the first sequence key is compromised. 
The claims of the instant application are directed to revoking keys of a traitorous receiver based on – first, using a first sequence key from a plurality of sequence key present on the receiver to determine a first link key by the process of applying the first sequence key to the sequence key block. Second, traversing the sequence key block using the first link key and the remaining sequence keys which comprises decrypting a first subset of the sequence key block using the first link key to determine a second link key, decrypting a second subset of the sequence key block using the second link key to determine a third link key using which the decryption of the sequence key block is repeated. Finally, determining from the traversal of the sequence key block that at least one of the plurality of sequence keys has been revoked. 
As seen from the explanations above, the claims of U.S. patent number 9520993 differ from the claims of the instant application in that the claims of U.S. patent number 9520993 involve cryptographic testing of the sequence keys comprising applying the sequence keys to the sequence key block to determine that there are no uncompromised sequence keys left in the sequence key block and determining whether a first sequence key is compromised based on obtaining a predetermining value when a link key and the first sequence key are applied to the sequence key block while the claims of the instant application involve finding a first link key by using the first sequence key on the sequence key block, decrypting a first subset of the sequence key block using the first link key to obtain a second link key, decrypting a second subset of the sequence key block using the second link key to find a third link key and so on to determine that at least one of the remaining sequence keys has been revoked.

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11 are allowed in view of the examiner’s amendment and for reasons presented by the applicant in the Remarks. Claims 2-10 and 12-20 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Asano teaches: A trusted center generates blocks keys and stores them as entries in a two-dimensional block key table (BKT), i.e., a position (a,b) in the BKT stores a block key Ka,b. The trusted center generates a media key block (MKB) that is the same size as the BKT and a position (a,b) in the MKB stores an encrypted media key as a media key ciphertexts that is encrypted using Ka,b. A receiver receives data media that includes an encrypted content file encrypted using a media key and the MKB from a trusted center along with a vector Vj and a master key MKj. Each element of the vector indicates an entry on the MKB. The receiver uses the vector and MKB to select a block key and derives the selected block key from the master key. The receiver then, decrypts the media key ciphertext in the MKB corresponding to the derived block key using the block key and determines if the decrypted result is correct using checksum values. If the result is incorrect, the receiver selects a different block key using a different element in the vector and repeats the process of decrypting the media key ciphertext in the MKB corresponding to the derived block key. If none of the block keys provide a correct decrypted result, the receiver determines that it has been revoked. 
However, Asano fails to teach: “traversing the sequence key block using the first link key and the remaining plurality of sequence keys, wherein traversing the sequence key block comprises: decrypting a first subset of the sequence key block using the first link key to obtain a second link key from the sequence key block, decrypting a second subset of the sequence key block with the second link key to obtain a third link key from the sequence key block, with which decryption of the sequence key block is repeated”, i.e., Asano teaches continually deriving different block keys based on different elements of the vector and decrypting media key ciphertexts using the derived block keys to determine that the receiver is revoked when the all the decrypted results are incorrect but does not teach decrypting a first subset of the sequence key block using the first link key to obtain a second link key from the sequence key block, decrypting a second subset of the sequence key block with the second link key to obtain a third link key from the sequence key block and repeating the decryption of the sequence key block. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 7403618 to Van Rijnsoever et al: A transmitter provides receivers conditional access to data transmitted via a network. A content encryptor is used to encrypt the data under control of a same authorization key before it is transmitted to all receivers. The transmitter has a storage with a plurality of device keys. A further encryptor is used for producing a key block with a plurality of entries, where each entry is associated with a respective one of the device keys. At least some of the entries contain a representation of the authorization key encrypted with the associated device key. The transmitter transmits the same key block to all receivers. The receiver has a subset of the device keys. A first decryptor is used to retrieve the authorization key by decrypting at least one entry of the key block that is associated with one of the device keys of the receiver. A second decryptor is used for decrypting the data under control of the authorization key.
Protecting Cryptographic Keys: The Trace-and Revoke Approach by Naor et al: The authors describe two methods for protecting content by creating a legitimate distribution channel. One method broadcasts encrypted data to a selected set of users, and a tracing algorithm uncovers a compromised key’s owner. The other method updates user keys to resecure a compromised network.
New constructions on broadcast encryption key pre-distribution schemes by Huang et al: This paper presents various new techniques on secure group communication schemes. We present a new broadcast encryption scheme RBE, being particularly efficient in multiple revocation, and a node-based key pre-distribution scheme, remedying the key overlapping problem of pool-based schemes. Starting with a detailed analysis on broadcast encryption and group key distribution schemes, we discuss the influence of join as well as the feasibility of including it in broadcast encryption schemes by means of performing full updating or overprovisioning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438